Simrall, C. J.,
delivered the opinion of the court.
The motion is to set aside the dismissal of the cause at a former day of the term, and to instate it on the docket.
The dismissal was ordered, because there was no judgment of the Circuit Court in the transcript, except as recited in the bill of exceptions.
The sixth rule is, “ that a diminution may be suggested by either party, and certiorari awarded, provided it be done in the first week of the term, or within four days after the assignment of errors filed.”
This transcript was filed June 20, 1876; and on the same day the assignment of errors was filed.
The rule assumes that if diminution is not suggested within *134the time both parties are satisfied with the record and that it is true. Ample time is allowed for examination. We cannot tolerate the practice of permitting parties to make the suggestion after the cause has been submitted and decided.
That, in effect, would leave our judgments uncertain, and subject to be recalled during the entire term at which they were rendered. • Motion denied.